Title: To James Madison from John Mason, 24 September 1813
From: Mason, John
To: Madison, James


Letter not found. 24 September 1813. Acknowledged in JM to Mason, 29 Sept. 1813, which suggests that Mason’s letter probably enclosed copies of British commissary general of prisoners Thomas Barclay’s letter to Mason of 17 Sept. 1813, and of Mason’s 22 Sept. 1813 reply. Barclay enclosed a copy of an undated letter from British Rear Admiral Edward Griffith stating that he had authorized the jailing at Halifax of two American prisoners of war for every British prisoner known to be similarly confined in the United States, and a copy of a 28 Aug. 1813 letter from the British agent for prisoners at Halifax, Lt. William Miller, reporting that he had recently received 490 American prisoners from Quebec. Reminding Mason that “there are at least six times as many american Prisoners to his Majesty, as there are British prisoners in these states,” Barclay observed that if retaliation continued, “all the prisoners on both sides must suffer.” Mason retorted that Barclay had failed to mention that sixteen American prisoners had been “cast into Dungeons” at Halifax and that one hundred and fifty-nine had been shipped to England for trial (see Mason to JM, 21 Sept. 1813). Although the United States strove to treat its British prisoners humanely, Mason wrote, it would retaliate against every instance of “such wrongs,” regardless of the balance of prisoners held by each nation (DNA: RG 46, Legislative Proceedings, President’s Messages, 13A-E3; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 3:652–53).
